DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 6/3/22 have been fully considered and entered. Claims 1, 14, 19, 20 and 37 have been amended. Claims 22-36 have been canceled and new claims 40-59 have been added. 
Election/Restrictions
2.	Applicant's election with traverse of Group II, claims 14-18 in the reply filed on 6/3/22 is acknowledged.  The traversal is on the ground(s) that that unity of invention exists between the groups of claims set forth in the requirement for restriction mailed on 3/3/02.  This is not found persuasive. Applicants assert that the special technical feature between the groups of claims is the “flexibility” and/or “drapability” of the coated fabric and having inventions drawn to the combination of making and using the inventive products. These arguments are not found persuasive. With regard to Applicant’s arguments regarding the special technical feature of “flexibility” and/or “drapability”, the Examiner respectfully disagrees. As previously set forth the special technical feature between the groups of claims is the fabric coated with carbon nanotubes. All of the groups of claims require this special technical feature. The amended features of “flexibility and/or drapability” are only considered properties of the coated fabric. Further, since the claims already recite a coated fabric, the Examiner is of the position that some degree of “flexibility and/or drapability” would exist. The claims are not presently limited by any chemical or structural features that render the fabric inflexible in some way. As such, the Examiner maintains that the special technical feature of a fabric coated with carbon nanotubes does not define a contribution of the prior art as set forth in the requirement for restriction. With regard to the grouping of claims and Applicant’s arguments directed to making and using the inventive products, the Examiner is of the position that since lack of unity between the grouping of claims exists, it reasonable to restrict the inventions directed to separate methods, products and/or processing of using. Furthermore, since the inventive groups are directed separate methods, uses and/or products the search required for each group is not coextensive and searching multiple separate inventive groups would create undue burden for the Examiner. 
	With regard to Applicant’s amendment canceling and adding new claims, the new grouping of claims are as follows:
	Group I – claims 1-13
	Group II – claims 14-18, 41 and 50-58
	Group III – 19-21, 42, 44-49
	Group IV – 37-39, 43 and 59
Claims directed to groups I, III and IV are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected methods and products, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/3/22. Group II, claims 14-18, 41 and 50-58 will be examined on the merits. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 14 recites the limitation "a first plurality of tap points" and “a second plurality of tap points”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 14-18, 41 and 50-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al., US 2015/0044656 in view of Thostenson, US 9,776,916.
	The published patent application issued to Eichhorn et al., teach an electrically conductive nanotube composite sensor comprising a patch or strip coated with a conductive nanotube-containing polymer (paragraph 49). Said patch has two opposed ends wherein electrodes are positioned at or about the opposed edges. The Examiner considers the opposed ends sufficient to meet the limitation of “tap points”.  A current is passed through the polymer, stress is applied to the patch (directly or through coincident stress on the surface to which the patch is removably attached, and the change in current is measured and correlated with amounts of stress and/or dimensional changes (paragraph 49). Said patch is has porosity and can be a mesh or fabric (paragraph 49). Eichhorn et al., teach that the change in resistivity may be measured directly as a change in resistance or as the change in current when a constant voltage is applied (paragraph 75). Said patch further comprise pins, posts, hooks or snaps (paragraph 50). Said sensor is flexible (paragraph 52 and 65).  Eichhorn et al., teach that the change in current is measured and correlated with amounts of stress, but does not teach that the source of the stress is the foot of a person. The Examiner is of the position that since the sensor is intended to removable and attachable, the source of the pressure can come from the foot of a user since there are a multitude surfaces where the sensor can be attached. With regard to the claimed drapability limitation, since the sensor is flexible, it is reasonable to expect that it is capable to be drapeable over a curved component. 
	Eichhorn et al., does not teach all of the limitations pertaining to fabric substrate. 
	Thostenson teach a process for depositing nanoparticles on a non-conductive substrate (title). Said non-conductive substrate includes non-woven woven or knitted fabrics made from discontinuous or continuous fibers of glass or aramid (column 4, 60-column 5, 10).  Said substrate is porous (column 10, 1-10). With regard to the multi-layer limitations, Thostenson does not specifically teach that the substrate can be multi-layered. The Examiner is of the position that a person of ordinary skill in the art would recognize that that depending on the desired end use of the substrate and/or porosity features the non-conductive fabric substrate can have multiple layers of fibers and/or fabrics. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the flexible sensor of Eichhorn et a., with the fabric substrates of Thostenson. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789